To His Excellency, Edward D. DiPrete Governor of the State of Rhode Island and Providence Plantations
We received from Your Excellency, pursuant to section 2 of article XII of the amendments to the Rhode Island Constitution, a request for our advice regarding the effect of an omission of certain crucial statutory language from G.L. of 1956 (1982 Reenactment) § 31-25-16 when that statute was amended in 1983. Prior to the 1983 amendment, this section, in pertinent part, read:
“31-25-16, Authorized weight shown in registration — Exceeding Limit.
******
It shall be unlawful for any person to operate any vehicle or combination of vehicles of a gross weight in excess of that for which registered by the registrar or in excess of the limitations set forth in this chapter.” (Underlining ours.)
The act amending the statute, however, did not contain the above underlined language. The specific inquiries posed by Your Excellency are the following:
“1. Can statutory language be omitted or deleted if the General Assembly does not “strike through” it, as required by the rules of each house?
2. What is the effect of the law as it presently reads on persons charged with adhering to its terms under these circumstances?
3. If you determine that the law’s present effect is as it reads, omitting the force of the words “in excess of that for which registered by the registrar or,” what remedy is available to Rhode Island Department of Transportation and the Rhode Island State Police to restore the force of the original paragraph?”
In response to these inquiries, we note that the statute in question is a penal statute, and we are of the opinion that it cannot be enforced even if the above provisions were omitted in violation of the House and Senate rules in effect at the time of the amendment.
Accordingly, in light of the urgency of this matter, and in view of the importance of prompt corrective action to the various authorities involved in the enforcement of the statute, we forward this response to Your Excellency while the General Assembly is still in session in order that, through *134legislative action, the omitted language may be supplied.
JOSEPH A. BEVILACQUA
THOMAS F. KELLEHER
JOSEPH R. WEISBERGER
FLORENCE K. MURRAY
DONALD F. SHEA